Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-12. 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pat. No. US 10,534,671) in view of Paithankar (Pub. No. US 2019/0303185) in view of Vandeputte (Pub. No. 2018/0275987).
Claim 1, 8, 15 Zhao teaches “a computerized system comprising: one or more computer processors; and computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations comprising ([Fig. 7] processor, memory): accessing a plurality of files for generating a composite image ([Col. 4, Lines 28-30] An image is composed of a series of images layers. Each layer records its data deltas (i.e., data changes) from its parent. [Col. 5, Lines 15-16] if a large file is added in one layer, then deleted in the next layer; the data still exists in the layer where it was originally added thus wasting valuable storage space.); and generating the composite image for the plurality of files, wherein the composite image comprises a set of common flat files ([Col. 4, Lines 4-12] More particularly, illustrative embodiments, as will be described herein, automatically detect and compact appropriate container image layers. The image layers are moved to a highly cost-efficient backup store, in case they need to be recovered later. During an iterative compaction and recovery process, the structure of an image layer tree can be "stretched," i.e., flattened or deepened, according to the performance versus storage efficiency trade-offs the user desires. Examiner notes to make explicit the composition of layers comprises files and executables, Paithanker teaches [0017] Turning now to FIG. 1, an example of a multi-rooted hierarchy 100 of possible software stack elements is illustrated, according to one or more implementations. As shown, a multi-rooted hierarchy 100 of possible software stack elements may include possible roots via operating systems (OSes) 110a-110d. For example, an OS of OSes 110a-110d may be selected for a software stack level 140a. For instance, an OS of OSes 110a-110d may include a Microsoft Windows OS, a Linux OS, a BSD OS, an Android OS, or a real time OS, among others. As illustrated, the multi-rooted hierarchy 100 may include possible updates 115a-115c that may be applied to possible OSes 110a-110c, corresponding to respective arrows. For example, one or more possible updates of updates 115a-115c may be selected from a software stack level 140b. Although the OS 115d is not shown as being updated, in other embodiments, that OS may also be updated in a similar fashion. [0018] As shown, the multi-rooted hierarchy 100 may include possible libraries 120a-120d. For example, one or more libraries of libraries 120a-120d may be selected for a software stack level 140c. As illustrated, the multi-rooted hierarchy 100 may include possible services 125a-125d. For example, one or more services of services 125a-125d may be selected for a software stack level 140d. As shown, the multi-rooted hierarchy 100 may include possible applications (APPs) 130a-130d. For example, one or more APPs of APPs 130a-130d may be selected for a software stack level 140e.)”.
However, the combination may not explicitly teach the remaining limitations. 
Vandeputte teaches “wherein generating the composite image comprises: pre-processing one or more executable files in the plurality of files by pre-aligning the one or more executable files in the composite image ([0045] The usage pattern is illustrated in FIG. 1 by a shading of the files 130 to 140 in the profiled software stack 146. The darker the shading, the higher the probability that the file will be used. When the software stack is profiled, it is optimized by the optimization module 105. This optimization comprises rearranging the files 130-140 into new software layers according to their usage patterns, e.g., files with a similar usage patterns are arranged into a same software layer. Each software layer may for example correspond with a certain range of usage probabilities and/or ‘first-use-delays’. The amount of new software layers may be chosen freely wherein a higher amount of layers offers a greater flexibility in provisioning and reuse but with a higher complexity and vice versa.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vandeputte with the teachings of Zhao, Paithankar  in order to provide a system that teaches ordering of files of an image. The motivation for applying Vandeputte teaching with Zhao, Paithankar  teaching is to provide a system that allows for improved speeds in deployments. Zhao, Paithankar, Vandeputte are analogous art directed towards generation of images. Together Zhao, Paithankar, Vandeputte teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vandeputte with the teachings of Zhao, Paithankar by known methods and gained expected results. 
Claim 2, 9, 16 the combination teaches the claim, wherein Vandeputte teaches “the system of claim 1, wherein the composite image comprises an object store and pre-aligning the one or more executable files in the composite image comprises storing the one or more executable files as one or more region files in the object store image ([Fig. 2] each shade 162, 162 interpreted as regions [0045] The usage pattern is illustrated in FIG. 1 by a shading of the files 130 to 140 in the profiled software stack 146. The darker the shading, the higher the probability that the file will be used. When the software stack is profiled, it is optimized by the optimization module 105. This optimization comprises rearranging the files 130-140 into new software layers according to their usage patterns, e.g., files with a similar usage patterns are arranged into a same software layer. Each software layer may for example correspond with a certain range of usage probabilities and/or ‘first-use-delays’. The amount of new software layers may be chosen freely wherein a higher amount of layers offers a greater flexibility in provisioning and reuse but with a higher complexity and vice versa.)”.
Rational to claim 1 is provided here.
Claim 3, 10, 17 the combination teaches the claim, wherein Paithankar  teaches “The system of claim 1, wherein the one or more executable files are one or more portable executable (PE) binaries and pre-aligning the one or more PE files comprises storing sections of the one or more PE binaries in
section alignments such that the one or more PE binaries are executable in-place ([0021] FIG. 2 illustrates an example of a container file structure 200 in accordance with an illustrative implementation. The container file structure 200 includes five layers referred to as layers 0, 1, 2, 3, and 4 (not specifically marked in FIG. 2). Additional, fewer, or different layers may be included in container file structure 200 depending on the implementation. A base boot operation system (OS) 210 is provided at a base layer 0. The base boot OS 210, or "kernel," provides the essential software components for operation. Updates 215 to the OS 210 are at layer 1. The updates 215 can include additional software to enhance and improve the operation of the base boot OS 210 as well as fixes to errors. Libraries 220 are at layer 2. The libraries 220 contain data and files utilized by the base boot OS 210 and applications using the base boot OS 210. An application 225 is at a layer 3 and can include programs for carrying out instructions. Updates 230 to the application 225 are at a layer 4 and can include improvements and fixes to the application 225. The container file structure 200 is stored as a hierarchy of images in a database (not shown in FIG. 2). [Fig.2] 240d example of object store [Vandeputte  Fig. 2] provisioning image based upon the optimization as executable in-place)”.
Rational to claim 1 is provided here.
Claim 4, the combination teaches the claim, wherein Kannan teaches “the system of claim 1, wherein pre-aligning the one or more executable files circumvents relocating the one or more executable files before mapping the one or more executable files for execution ([Col. 12 Line 34-Col. 13 Line 11] In some implementations, image process 10 may build 310 a new standardized deployment image using the image layers reordered in the new layer arrangement, and in some implementations, image process 10 may provide 314 the new standardized deployment image for use in a rebuild, and the layers of the image may be shared across different images in a build. This newly built image with the new proposed layer arrangement may be tagged as the latest cache image and pushed to a registry or server periodically and that cache image may be used for any upcoming builds. In a typical continuous integration process, when a new version of an image needs to be built, the first step could be to pull the latest cache image available (i.e. circumvent) and then build the new image with `Cache-From` API pointing to the latest cache image downloaded to the particular build machine. Thus, for example, image process 10 may build 310 an image from the reordered layers, and image process 10 may provide 314 this image to the Docker build cache from the Docker API to make use of effective cache processes (e.g., sharing layers among different images used as a cacheable image in upcoming builds), which may address one or more of the above-noted issues. As such, in the example, Docker image storage issues may be improved as the improved caching shares the layers across different images, which may significantly reduce the disk space needed to store images.)”.
Rational to claim 1 is applied here.
Claim 11, “the media of claim 8, wherein pre-aligning the one or more executable files circumvents relocating the one or more executable files before mapping the one or more executable files for execution” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 15, wherein pre-aligning the one or more executable files circumvents relocating the one or more executable files before mapping the one or more executable fiels for execution” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 5-7, 12, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Paithankar in view of Vandeputte in further view of Shantharam (Pub. No. 2020/0233651).
Claim 5, the combination may not explicitly teach the limitations of the claim.
Shantharam teaches “the system of claim 1, wherein pre-processing the one or more executable files in the plurality of files further comprises pre-computing a hash for the one or more executable files to  cause circumvention of pre-caching validation results ([0016] The cryptographic hash 157 represents a precomputed hash of the package file 133 using a cryptographic hash function, such as md5, SHA1, SHA2, etc. The cryptographic hash 157 can be used verify the package file 133 has not been corrupted or altered. For example, a change to the package file 133 would result in a change to the cryptographic hash 157. The cryptographic hash 157 may be precomputed, for example, by the provisioning service 113 once a package file 133 is uploaded and stored in the data store 116.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shantharam with the teachings of Zhao, Paithankar, Vandeputte in order to provide a system that teaches efficient comparisons during backup operations. The motivation for applying Shantharam teaching with Zhao, Paithankar, Vandeputte teaching is to provide a system that allows for efficient use of the image deployment process. Zhao, Paithankar, Vandeputte, Shantharam  are analogous art directed towards generation of images. Together Zhao, Paithankar, Vandeputte, Shantharam  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Shantharam with the teachings of Zhao, Paithankar, Vandeputte by known methods and gained expected results. 
Claim 6, the combination may not explicitly teach the limitations of the claim.
Shantharam teaches “the system of claim 1, further comprising providing the composite image to cause a layout manager client interface to cause execution of the one or more executable files that are pre-aligned ([0016] The cryptographic hash 157 represents a precomputed hash of the package file 133 using a cryptographic hash function, such as md5, SHA1, SHA2, etc. The cryptographic hash 157 can be used verify the package file 133 has not been corrupted or altered. For example, a change to the package file 133 would result in a change to the cryptographic hash 157. The cryptographic hash 157 may be precomputed, for example, by the provisioning service 113 once a package file 133 is uploaded and stored in the data store 116.)”.
Rational to claim 5 is applied here.
Claim 7, the combination may not explicitly teach the limitations of the claim.
Shantharam teaches “the system of claim 5, wherein the pre-computed hash is stored as an extended attribute of the one or more executable files  ([0016] The cryptographic hash 157 represents a precomputed hash of the package file 133 using a cryptographic hash function, such as md5, SHA1, SHA2, etc. The cryptographic hash 157 can be used verify the package file 133 has not been corrupted or altered. For example, a change to the package file 133 would result in a change to the cryptographic hash 157. The cryptographic hash 157 may be precomputed, for example, by the provisioning service 113 once a package file 133 is uploaded and stored in the data store 116.)”.
Rational to claim 5 is applied here.
Claim 12, “the media of claim 8, wherein pre-processing the one or more executable files in the plurality of files further comprises pre-computing a hash for the one or more executable files causes to cause circumvention of pre-caching validation results” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 13, “the media of claim 8, further comprising providing the composite image to cause a layout manager client interface to cause execution of the one or more executable files that are pre-aligned” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 14, “the media of claim 12, wherein the pre-computed hash is stored as an extended attribute of the one or more executable files” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 19, “The method of claim 15, wherein pre-processing the one or more executable files in the plurality of files further comprises pre-computing a hash for the one or more executable files causes to cause circumvention of pre-caching validation results” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 15, further comprising providing the composite image to cause a layout manager client interface to cause execution of the one or more executable files that are pre-aligned” is similar to claim 6 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199